Exhibit 99.1 Case Name: Interstate Bakeries Corporation & AllSubsidiaries Case No:04-45814-jwv-11 Consolidated Monthly Operating Report Summary For The Four Weeks Ended and as ofAugust 25, 2007 REVENUE Gross Income $ 227,974,432 Less Cost of Goods Sold 109,048,050 Ingredients, Packaging & Outside Purchasing $ 55,592,731 Direct & Indirect Labor 40,904,702 Overhead & Production Administration 12,550,617 Gross Profit 118,926,382 OPERATING EXPENSES Owner - Draws/Salaries - Selling & Delivery Employee Salaries 52,471,043 Advertising and Marketing 1,482,307 Insurance (Property, Casualty, & Medical) 10,693,678 Payroll Taxes 4,452,416 Lease and Rent 2,665,963 Telephone and Utilities 1,048,827 Corporate Expense (Including Salaries) 8,202,734 Other Expenses 31,505,021 (i) Total Operating Expenses 112,521,989 EBITDA 6,404,393 Restructuring & Reorganization Charges 2,937,572 (ii) Depreciation and Amortization 5,241,988 Abandonment 211,684 Property & Equipment Impairment 10,192,699 Other( Income)/Expense (54,566 ) Gain/Loss Sale of Prop - Interest Expense 3,629,128 Operating Income (Loss) (15,754,112 ) Income Tax Expense (Benefit) (2,365,757 ) Net Income (Loss) $ (13,388,355 ) CURRENT ASSETS Accounts Receivable at end of period $ 144,249,639 Increase (Decrease) in Accounts Receivable for period 2,149,494 Inventory at end of period 63,655,572 Increase (Decrease) in Inventory for period (966,859 ) Cash at end of period 68,716,386 Increase (Decrease) in Cash for period 5,930,086 Restricted Cash 17,697,653 (iii) Increase (Decrease) in Restricted Cash for period 228,882 LIABILITIES Increase (Decrease) Liabilities Not Subject to Compromise 7,720,540 Increase (Decrease) LiabilitiesSubject to Compromise 330,211 Taxes payable: Federal Payroll Taxes $ 8,429,378 State/Local Payroll Taxes 2,147,339 State Sales Taxes 621,673 Real Estate and Personal Property Taxes 8,111,861 Other (see attached supplemental schedule) 3,271,174 Total Taxes Payable 22,581,425 See attached supplemental schedule for footnoted information. IBC Other Taxes Payable - Supplemental Schedule for period ended August 25, 2007 Description Amount Use Tax $ 590,827 Accr. Franchise Tax 1,256,919 Other Taxes 1,423,428 Total Other Taxes Payable $ 3,271,174 3rd period (i)Other Expenses included the following items: Employee benefit costs 14,115,768 Facility costs (excluding lease expense) 1,431,994 Distribution/transportation costs 12,337,904 Local promotional costs 1,034,080 Miscellaneous 2,585,275 $ 31,505,021 (ii)Restructuring and reorganization expenses for the period included: Restructuring expenses (Gain)/loss on sale of assets 0 Asset impairments 0 Other 1,693 Reorganization expenses Professional fees 3,290,312 Interest income (173,929 ) Adjustments to lease rejection expense 43,905 KERP & restructuring bonus plans (224,409 ) (Gain)/loss on sale of assets 0 $ 2,937,572 (iii)Restricted cash represents cash held as collateral pursuant to IBC's debtor-in-possession credit facility. Note:Capital expenditures for the period totaled approximately $1.8 million. EXPLANATORY NOTES TO THE INTERSTATE BAKERIES CORPORATION CONSOLIDATED MONTHLY OPERATING REPORT DATED AS OF AUGUST 25, 2007 1. This consolidated Monthly Operating Report (MOR), reflecting results for the four-week period ended August 25, 2007 and balances of and period changes in certain of the Company’s accounts as of August 25, 2007, is unaudited.This MOR should be read together and concurrently with the Company’s first quarter 2008 Form 10-Q that was filed with the SEC on October 4, 2007 and the Company’s Annual Report on Form 10-K for fiscal 2007 filed with the SEC on August 16, 2007 for a comprehensive description of our current financial condition and operating results. This MOR is being provided to the Bankruptcy Court and the U.S. Trustee pursuant to requirements under Local Rule 2015-2 C. 2. This MOR is not audited and will not be subject to audit or review by our external auditors on a stand-alone basis at any time in the future.This MOR includes certain quarterly and year-to-date adjustments reflected upon review of major asset and liability accounts prior to the Company’s filing of its quarterly and annual financial statements with the SEC. Due to the timing impact of the foregoing, results for this period as presented in the MOR are not necessarily indicative of the actual results for the period if all such matters were allocated to all periods in the quarter or year.Accordingly, each period reported in the MORs should not be viewed on a stand-alone basis, but rather in the context of previously reported financial results, including the Company’s SEC filings. 3. This MOR is presented in a format providing information required under local rule and incorporating measurements used for internal operating purposes, rather than in accordance with accounting principles generally accepted in the United States of America (GAAP) for interim financial information.This MOR does not include certain financial statements and explanatory footnotes, including disclosures required under GAAP. 4. As of August 25, 2007 the Company had not borrowed under its $200 million debtor-in-possession credit facility, which is subject to a borrowing base formula based on its level of eligible accounts receivable, inventory, certain real property and reserves.The credit facility was utilized to support the issuance of letters of credit primarily in support of the Company’s insurance programs.As of August 25, 2007 there were $114.1 million of letters of credit outstanding under the debtor-in-possession credit facility. The amount of the credit facility available for borrowing was $85.9 million as of August 25, 2007.In addition to the borrowing base formula, each borrowing under the debtor-in-possession credit facility is subject to its terms and conditions, including the absence of an event of default thereunder.(See Notes 8 and 20 to the Company’s financial statements included in Form 10-Q for the first fiscal quarter of 2008 ended August 25, 2007 for additional information, including a discussion of an amendment to our borrowing availability under our debtor-in-possession credit facility.)
